DETAILED ACTION
This action is response to application number 17/269,075, dated on 02/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, and 11-19 pending.
Claims 10 and 20-21 cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2018/0324652 A1).

Claims 1, 11,  Ryu discloses a method in a network node (SCEF; Fig. 17) for facilitating Non - Internet Protocol Data Delivery, NIDD (configuring SCEF for NIDD communication; Fig. 17; FIG. 17 shows an NIDD configuration procedure in a wireless communication system to which the present invention is applicable; ¶383), comprising: 
receiving from a server (SCS/AS; Fig. 17) a request for NIDD downlink data transfer to a terminal device (UE; Fig. 18) (receiving by SCEF from SCS/AS the NIDD configuration request; Fig. 17, step 1; Connection setup between SCS/AS and the SCEF may be referred to as NIDD configuration. This may be regarded as prior to T6a connection setup. That is, the NIDD configuration procedure may be performed before a third party service provider contracts with an operator for IoT business and IoT UEs are deployed and registered with the network. The SCS/AS requests setup from the SCEF for a UE which wants connection setup using the MSISDN or external identity of the UE. Then, the SCEF requests authentication handling of the UE and the SCS/AC and UE ID resolution from the HSS. That is, IMSI is a UE identifier that cannot be exposed to an external network (i.e., SCS/AS), and thus the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, in general, as described above. Information on mapping between ID and IMSI is stored in the HSS. When the NIDD configuration procedure is successfully completed, NIDD configuration is completed and a context with respect to the corresponding UE is generated in the SCEF; ¶372-¶373; 1. The SCS/AS transmits an NIDD configuration request message (external identifier or MSISDN, SCS/AS identifier, SCS/AS Reference ID, NIDD duration, NIDD destination address and SCS/AS reference ID for deletion) to the SCEF; ¶384); 
triggering, when no Packet Data Network, PDN, connection is available between the terminal device (UE; Fig. 18) and the network node (SCEF; Fig. 17) (Fig. 17 steps 3-5 shows the triggering establishment of PDN when no Packet Data Network, PDN, connection is available; 3. The SCEF transmits an NIDD authorization request message (external Identifier or MSISDN and APN) to the HSS in order to authorize the NIDD configuration request with respect to the received external identifier or MSISDN and to receive information necessary for NIDD. 4. The HSS checks the NIDD authorization request message (with respect to existence of the external identifier or MSISDN or mapping between the external identifier and IMSI and/or MSISDN). When checking fails, the HSS conforms to step 5 and provides a result indicating the cause of the failure state to the SCEF. 5. The HSS transmits an NIDD authorization response message (IMSI, MSISDN or external identifier, and result) to the SCEF in order to acknowledge authentication of the NIDD authorization request. The IMSI, and if possible, the MSISDN (when the NIDD configuration request includes the external identifier) or external identifier(s) (when the NIDD configuration request includes the MSISDN) are returned by the HSS in this message. This authorizes the SCEF to correlate T6a/T6b connection (refer to FIG. 18 below) established for the corresponding user with the SCS/AS request received in step 1 of this procedure.; ¶386-¶388), establishment by the terminal device of a PDN connection with the network node (establishment by the UE of a PDN connection with the SCEF; 3. The SCEF generates a SCEF EPS bearer context for the UE identified through the user identity and EBI. The SCEF transmits a Create SCEF Connection Response message (user identity, EBI, SCEF ID, APN, PCO and NIDD charging ID) for confirming establishment of PDN connection to the SCEF for the UE to the MME; ¶401; Upon completion of the procedures of FIGS. 17 and 18, a context is generated in the SCEF for the corresponding UE and non-IP PDN connection through the SCEF is generated; ¶403); and 
notifying the server when the PDN connection has been established (transmitting by SCEF an NIDD configuration response including a cause to SCS/AS notifying when the PDN connection has been established; Fig. 17 step 6; 6. The SCEF transmits an NIDD configuration response message (SCS/AS reference ID and cause) to the SCS/AS in order to acknowledge authentication of the NIDD configuration request and deletion of the identified NIDD configuration; ¶389).
Ryu does not explicitly disclose no Packet Data Network, PDN, connection is available between the terminal device. However Ryu in ¶372-¶373 discloses that Connection setup between SCS/AS and the SCEF may be referred to as NIDD configuration. This may be regarded as prior to T6a connection setup. That is, the NIDD configuration procedure may be performed before a third party service provider contracts with an operator for IoT business and IoT UEs are deployed and registered with the network. The SCS/AS requests setup from the SCEF for a UE which wants connection setup using the MSISDN or external identity of the UE. Then, the SCEF requests authentication handling of the UE and the SCS/AC and UE ID resolution from the HSS. That is, IMSI is a UE identifier that cannot be exposed to an external network (i.e., SCS/AS), and thus the external network can identify the UE using an MSISDN (i.e. UE number) or an external identifier, in general, as described above. Information on mapping between ID and IMSI is stored in the HSS. When the NIDD configuration procedure is successfully completed, NIDD configuration is completed and a context with respect to the corresponding UE is generated in the SCEF.
In other words, no Packet Data Network, PDN, connection is available between the terminal device and the network node (SCEF) and the server (SCS/AS) negotiate to establish such a PDN connection as shown in Fig. 17 and disclosed in ¶383-¶389.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to implement the claim method when no Packet Data Network, PDN, connection is available between the terminal device as taught by Ryu in order to provide and support a UE transmission and reception of small data (e.g. non-IP data) using a service capability exposure function (SCEF) in a wireless network (¶5).

Claims 2, 12,  Ryu discloses receiving from the server (SCS/AS; Fig. 17) an NIDD configuration request (receiving by SCEF from SCS/AS the NIDD configuration request; Fig. 17, step 1; 1. The SCS/AS transmits an NIDD configuration request message (external identifier or MSISDN, SCS/AS identifier, SCS/AS Reference ID, NIDD duration, NIDD destination address and SCS/AS reference ID for deletion) to the SCEF; ¶384) containing a PDN connection establishment option (SCEF receiving the PDN connection establishment option; Protocol configuration options (PCO) may be used to deliver parameters (e.g., a maximum packet size and the like) between the UE and the SCEF. Information of the PCO may be transparently delivered through the MME/SGSN. The PCO is transmitted in EPS session management signaling between the UE and the MME and transmitted in GPRS session management signaling between the UE and the SGSN; ¶366.) requesting the network node (SCEF; Fig. 17) to trigger establishment by the terminal device of a PDN connection with the network node when no PDN connection is available between the terminal device and the network node (Fig. 17 steps 3-5 shows the triggering establishment of PDN when no Packet Data Network, PDN, connection is available; 3. The SCEF transmits an NIDD authorization request message (external Identifier or MSISDN and APN) to the HSS in order to authorize the NIDD configuration request with respect to the received external identifier or MSISDN and to receive information necessary for NIDD. 4. The HSS checks the NIDD authorization request message (with respect to existence of the external identifier or MSISDN or mapping between the external identifier and IMSI and/or MSISDN). When checking fails, the HSS conforms to step 5 and provides a result indicating the cause of the failure state to the SCEF. 5. The HSS transmits an NIDD authorization response message (IMSI, MSISDN or external identifier, and result) to the SCEF in order to acknowledge authentication of the NIDD authorization request. The IMSI, and if possible, the MSISDN (when the NIDD configuration request includes the external identifier) or external identifier(s) (when the NIDD configuration request includes the MSISDN) are returned by the HSS in this message. This authorizes the SCEF to correlate T6a/T6b connection (refer to FIG. 18 below) established for the corresponding user with the SCS/AS request received in step 1 of this procedure.; ¶386-¶388).

Claims 3, 13, Ryu discloses wherein the PDN connection establishment option further requests the network node (SCEF; Fig. 17) to buffer data from the server (SCS/AS; Fig. 17) when no PDN connection is available between the terminal device and the network node (no PDN connection; ¶372-373), and the method further comprises: 
buffering data contained in the request for NIDD downlink data transfer, when no PDN connection is available between the terminal device and the network node (buffering data by the SCEF for later transmission to UE; The SCEF may buffer MO and/or MT non-IP data according to operator policy; ¶365; 5. The SCEF may transmit an NIDD response to the SCS/AS which notifies the SCEF of the result received from the MME. When the SCEF receives the reachable for NIDD flag from the MME, the SCEF may buffer the non-IP data requested in step 3 on the basis of configuration; ¶419); and 
transmitting, subsequent to triggering establishment of the PDN connection, to the server a response indicating that the establishment of the PDN connection has been triggered and the data has been buffered (8. If required, the MME pages the UE and delivers the non-IP data to the UE using a data delivery procedure through the MME. 9. When the MME can start step 8, the MME transmits an NIDD Submit Response Cause message to the SCEF as acknowledgement for the NIDD Submit Request message received from the SCEF in step 3 or 7. The SCEF confirms non-IP data delivery to the SCS/AS; ¶422).

Claims 4, 14, Ryu discloses wherein the PDN connection establishment option does not request the network node (SCEF; Fig. 17) to buffer data from the server (SCS/AS; Fig. 17) when no PDN connection is available between the terminal device and the network node (SCEF reporting back to the server (SCS/AS) of the error in establishing the PDN to the UE and consequently not buffering data; 2. The SCEF stores the external identifier or MSISDN, SCS/AS reference ID, SCS/AS identifier, NIDD destination address and NIDD duration. When the SCS/AS is not authorized to perform this request or the NIDD configuration request is malformed, the SCEF performs step 6 and provides a cause value indicating an error. The SCEF may change the NIDD duration according to configuration; ¶385), and the method further comprises: 
transmitting to the server a response indicating delivery failure when no PDN connection is available between the terminal device and the network node (When this check fails, the SCEF transmits an NIDD response including a cause value indicating the cause of the failure state and stops the operation in this step. Otherwise, the procedure proceeds to step 3; ¶410; When the SCEF EPS bearer context is not discovered, the SCEF may perform any one of the following operations according to configuration. [0412] An operation of transmitting an NIDD response including an appropriate error cause value and stopping the operation in this step; ¶411-¶412).

Claims 5, 15, Ryu discloses wherein the NIDD configuration request further contains an indication requesting the network node (SCEF; Fig. 17)  to notify the server (SCS/AS; Fig. 17) when the PDN connection has been established (transmitting by SCEF an NIDD configuration response including a cause to SCS/AS notifying when the PDN connection has been established; Fig. 17 step 6; 6. The SCEF transmits an NIDD configuration response message (SCS/AS reference ID and cause) to the SCS/AS in order to acknowledge authentication of the NIDD configuration request and deletion of the identified NIDD configuration; ¶389).

Claims 6, 16, Ryu discloses wherein the request for NIDD downlink data transfer contains an indication requesting the network node (SCEF; Fig. 17) to notify the server (SCS/AS; Fig. 17) when the PDN connection has been established (transmitting by SCEF an NIDD configuration response including a cause to SCS/AS notifying when the PDN connection has been established; Fig. 17 step 6; 6. The SCEF transmits an NIDD configuration response message (SCS/AS reference ID and cause) to the SCS/AS in order to acknowledge authentication of the NIDD configuration request and deletion of the identified NIDD configuration; ¶389).

Claims 7, 17, Ryu discloses negotiating with the server (SCS/AS; Fig. 17) one or more supported features for an NIDD Application Programming Interface, API (negotiating one or more supported features for an NIDD Application Programming Interface, API; Here, the NIDD configuration procedure is performed through an API interface; ¶374; negotiating between SCS/AS and SCEF shown in regards to Fig. 17;  ¶375-¶386), between the network node (SCEF; Fig. 17) and the server, the one or more supported features comprising a feature to notify the server when the PDN connection has been established (transmitting by SCEF an NIDD configuration response including a cause to SCS/AS notifying when the PDN connection has been established; Fig. 17 step 6; 6. The SCEF transmits an NIDD configuration response message (SCS/AS reference ID and cause) to the SCS/AS in order to acknowledge authentication of the NIDD configuration request and deletion of the identified NIDD configuration; ¶389).

Claims 8, 19, Ryu discloses wherein the network node is a Service Capability Exposure Function, SCEF (SCEF; Fig. 17), node or a Network Exposure Function, NEF, node, the server is a Service Capability Server, SCS, / Application Server, AS (SCS/AS; Fig. 17), the request for NIDD downlink data transfer is a Mobile Terminated, MT, NIDD Submit Request (NIDD downlink data transfer request being NIDD Submit Request; 1. When NIDD service has been enabled for a given UE and the SCS/AS has non-IP data to be transmitted to the UE, the SCS/AS transmits an NIDD Submit Request message (an external identifier or MSISDN, an SCS/AS reference ID and non-IP data) to the SCEF; ¶407), said triggering establishment of the PDN connection comprises transmitting a Device Trigger destined to the terminal device, and/or said notifying the server when the PDN connection has been established comprises transmitting to the server an NIDD Configuration Update Notification containing an indication that the PDN connection has been established (transmitting by SCEF an NIDD configuration response including a cause to SCS/AS; Fig. 17 step 6; 6. The SCEF transmits an NIDD configuration response message (SCS/AS reference ID and cause) to the SCS/AS in order to acknowledge authentication of the NIDD configuration request and deletion of the identified NIDD configuration; ¶389;  Fig. 19 step 9, NIDD submit response; 9. When the MME can start step 8, the MME transmits an NIDD Submit Response Cause message to the SCEF as acknowledgement for the NIDD Submit Request message received from the SCEF in step 3 or 7. The SCEF confirms non-IP data delivery to the SCS/AS; ¶423).

Claim 9, Ryu discloses a network node (SCEF; Fig. 17), comprising a communication interface, a processor (processor; Fig. 24, el. 2411) and a memory (memory; Fig. 24, el. 2412), the memory comprising instructions executable by the processor whereby the network node is operative to perform the method according to claim 1 (A network node 2410 comprises a processor 2411, memory 2412, and communication module 2413. The processor 2411 implements proposed functions, processes and/or methods proposed through FIG. 1 to FIG. 23. The processor 2411 can implement layers of wired/wireless interface protocol. The memory 2412, being connected to the processor 2411, stores various types of information for driving the processor 2411. The communication module 2413, being connected to the processor 2411, transmits and/or receives wired/wireless signals. Examples of the network node 2410 include an eNB, MME, HSS, SGW, PGW, application server and so on. In particular, in case the network node 2410 is an eNB, the communication module 2413 can include a Radio Frequency (RF) unit for transmitting/receiving a radio signal; ¶523).

Claim 18, Ryu discloses transmitting to the network node (SCEF; Fig. 17) a further request for NIDD downlink data transfer to the terminal device (UE; Fig. 18) in response to the notification (1. When NIDD service has been enabled for a given UE and the SCS/AS has non-IP data to be transmitted to the UE, the SCS/AS transmits an NIDD Submit Request message (an external identifier or MSISDN, an SCS/AS reference ID and non-IP data) to the SCEF. Here, the SCS/AS reference ID corresponds to a value provided by the SCS/AC when NIDD is configured and is also received when an NIDD configuration response is received from the SCEF. In addition, the SCS/AS use the SCS/AS reference ID for data transmission. 2. When an SCEF EPS bearer context corresponding to the external identifier or MSISDN included in step 1 is discovered, the SCEF checks whether the SCS/AS has been authorized to transmit an NIDD request and whether the SCS has not exceeded the quota (e.g., 200 bytes within 24 hours) or rate (e.g., 10 bytes per hour) of data submission thereof.; ¶407-¶409).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
5/21/2022